DETAILED ACTION

Status of the Application and Election by Original Presentation
	In response filed on August 20, 2021, the Applicant amended claims 1-4, 6-9, and 11-13; added claims 23-28; and cancelled claims 5, 10, and 14-22.  

	Newly submitted claims 23-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Because claims 23-28 were entered in the application after the mailing of an action on merits, claims 23-28 are not considered original presented claims for the purpose of restriction (see 818.02(a) of the MPEP). Per section 821.03 of the MPEP, claims added by amendment following an action that are drawn to an invention other than the one previously claimed should be treated as indicated in 37 CFR 1.145. Per 37 CFR 1.145 “If, after an office action on an application, the applicant presents claims directed to an invention distinct from and independent of the invention previously claimed, the applicant will be required to restrict the claims to the invention previously claimed if the amendment is entered, subject to reconsideration and review as provided in §§ 1.143  and 1.144”. In other words, Applicant is required to restrict any/all newly added claims not drawn to the same invention as previously claimed/elected invention to the previously claimed/elected invention.
In this case, newly submitted claims 23-28 are directed to inventions that are independent or distinct from the invention originally claimed and previously acted on. Restriction between the following inventions is required/proper under 35 U.S.C. 121

I. Claims 1-4, 6-9, and 11-13, drawn to vehicle comprising a vehicle safety sensor and a controller programmed to generate a trigger event responsive to detecting one of a plurality of predefined triggers, send the rigger event to a blockchain network, and add a block to a distributed ledger stored locally in response to receiving a validation code from the network, classified in H04L 2209/84 (elected by original presentation).
. Claims 23-25, drawn to server configured to receive requests from an insurance entity to access data on a blochain network and provide then a key to allow them access to the data conditional upon whether the requested data is associated with safety trigger events, classified in G06f 16/27 (added on 8/20/21 - not originally presented)
III. Claims 26-28, drawn to server configured to add a block to a locally stored distributed ledger corresponding to a compliance trigger event and grant access to the compliance trigger event data to a law enforcement entity and deny access to non-compliance trigger event data to the law enforcement entity, classified in G06f 16/27 (added on 8/20/21 - not originally presented)

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II, and III are directed to related systems and apparatus. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the previously claimed (and presently claimed) Invention I includes at least “vehicle comprising…a vehicle safety sensor programmed to collect data indicative of a usage of vehicle safety features; and a controller, programmed to detect one of a plurality of predefined safety triggers, generate a safety trigger event corresponding to the one of the plurality of predefined triggers and send the safety trigger event to a first set of nodes of a blockchain network the first set of nodes including an insurance entity providing insurance coverage to the vehicle,  responsive to receiving a validation from a node of the blockchain network, add a block corresponding to the trigger event to a distributed ledger stored locally, and detect one of a plurality of predefined non-safety triggers, generate a non-safety trigger event corresponding to the one of the plurality of predefined non-triggers and send the non-safety trigger event to a second set of nodes of the blockchain network, the second set of nodes being without the insurance entity”, which are not required by inventions II or III.
Invention II includes at least the steps of “receiving a first request from the insurance entity to access the plurality of safety trigger events, send a key to the insurance entity to allow the access to the plurality of safety trigger events…Reply to Office Action of May 21, 2021 receiving a second request from the insurance entity to access the plurality of safety trigger events, and decline the second request”, which are not required by invention I (or III for that matter).
Invention III includes at least “a server, comprising a processor, programmed to…generate a first block corresponding to the compliance trigger event and add the first block to a distributed ledger stored locally, receiving a first request from a law enforcement entity to access the compliance trigger event, grant access to allow the law enforcement entity to access the compliance trigger event…receiving a second request from the law enforcement entity to access the non-compliance trigger event, and 5Serial No. 16/212050Atty. Dkt. No. 84083040 Reply to Office Action of May 21, 2021 decline the second request”, which are not required by invention I (or II for that matter).

Accordingly, the inventions as claimed have a materially different design, mode of operation, function, or effect; and  they do not encompass overlapping subject matter (i.e., encompass mutually exclusive scope). Furthermore, there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above. 

Because Inventions II and III are distinct from Invention I (both as previously claimed and presently claimed), and because Inventions II and III are not considered originally presented for the purpose of restriction, the Applicant is required to restrict the claims to the invention previously claimed and elected without traverse (Invention I). Accordingly, claims 23-28 are withdrawn from consideration as being directed to a non-elected invention  See 37 CFR 1.142(b) and MPEP § 821.03.



Claims 1-4, 6-9, and 11-13 are pending and currently under consideration for patentability under 37 CFR 1.104.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 20-22 under 35 U.S.C. 112 (b), Applicant has appropriately amended the claims. The rejections of claims 20-22 under 35 U.S.C. 112 (b) (for the reasons previously of record) have been withdrawn.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claim 1 under 35 U.S.C. 103 have been considered, and are persuasive. Swearingen, alone or in combination with Rani and/or Godfrey, does not appear to disclose  a vehicle controller programmed send the safety trigger event to a first set of nodes of a blockchain network including an insurance entity providing insurance coverage to the vehicle and to send the non-safety trigger event to a second set of nodes of the blockchain network being without the insurance entity. Examiner notes that this amended claim language has introduced a new grounds of rejection under 35 U.S.C. 112 (a).

Claim Interpretation
	Each of claims 6-9 and 11-13 recite language which raise a question as to its limiting effect on certain subject matter. Specifically, claims 6-9 and 11-13 start with “wherein” clauses one of the plurality of safety triggers responsive to detecting “one of a plurality of predefined safety triggers” (claim 1), and similarly generating a non-safety trigger event indicative of one of the plurality of non-safety triggers responsive to detecting “one of a plurality of predefined non-safety triggers” (claim 1). The claimed inventions do not positively require the controller to be programmed to detect all of the predefined triggers (e.g., there may be a plurality of triggers predefined somewhere, yet the controller is merely programmed to detect one of them). As such, the descriptions of what the plurality of predefined safety and non-safety triggers include within the wherein clauses do not appear to limit the claims to a particular structure, and does not give meaning or purpose to any of the manipulative steps (e.g., generating the trigger event indicative of one of the plurality of triggers). As such, the Examiner has concluded that this descriptive material within the wherein clauses fails to limit the scope of the claimed invention and merit no patentable weight. See MPEP 2111.04. 
	The Examiner recommends amending the claims to positively state that the controllers are programmed to detect the plurality of predefined safety and non-safety triggers so that this descriptive material will have a limiting effect on the scope of the claimed invention (e.g., will limit the invention to vehicles having controllers programmed to detect each of the recited predefined triggers). 

Each of the independent claims recite generating trigger events in indicative of pre-defined triggers responsive to or based on “detecting” various triggers. A careful reading of Applicant’s specification informs how broadly one should interpret the phrases “pre-defined trigger” and/or “responsive to…a predefined trigger” and/or “detecting…a predefined trigger”. For example, there is no requirement that the detection of the trigger/condition occurs as the sensor data is being received in real time (e.g., based on incoming data from a sensor), or that such a detection or trigger need to involve comparison to threshold values. In other words, the word “trigger” (or detection thereof) does not impart temporal requirements (e.g., real-time based on incoming sensor data) or additional comparison steps (e.g., comparing values of sensor data to threshold to “trigger” generation of event data). A “trigger” (or detection of the trigger) identification of the existence of a certain data element/metric based on data that was received from a sensor (e.g. that it was collected or that it is in driver log information stored locally) and identification that this data element/metric should be saved to the ledger. For example, detecting a route trigger may be interpreted as simply identifying that route data (e.g., the route itself or a route distance) is stored locally and/or has been collected, and responsive to detecting this data (e.g., at some point, perhaps later, and based on programming that route data should be saved/stored to a ledger), sending it to the ledger. This interpretation is reasonable because it is consistent with the descriptions found in Applicant’s specification, and because temporal/threshold requirements are incompatible with several of the exemplary “triggers”. 


Claim Objections
	Claim 1 is objected to because of the following informalities: --safety-- should be inserted preceding “trigger event” in the phrase “add a block corresponding to the trigger event” to maintain consistency of terminology throughout the claims. Appropriate correction is required. 

	Claim 1 is objected to because of the following informalities: --and-- should be deleted after the “responsive to receiving a validation” limitation and added after the “detect one of a plurality of” limitation to ensure the claim language conforms with standard grammatical construction. Appropriate correction is required.


Claim Rejections - 35 USC § 112
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

	Claims 1-4, 6-9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	
	 Claim 1 requires “a vehicle comprising…a controller, programmed to…send the safety trigger event to a first set of nodes of a blockchain network the first set of nodes including an insurance entity providing insurance coverage to the vehicle…and send the non-safety trigger event to a second set of nodes of the blockchain network, the second set of nodes being without the insurance entity”. These limitations contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Paragraph [0038] of the original disclosure (as filed) at most suggests that the fleet manager (not the vehicle or vehicle controller) may grant access (i.e., read ability) to the insurance provider for certain categories of trigger events (e.g., blocks associated with safety-related trigger events), while prohibiting access (.e., read ability) to certain other categories of trigger events. Consistent with the other portions of the disclosure, and general structure of a distributed ledger, paragraph [0038] explains that the insurance provider, because it is a node of the blockchain network and has a copy of the distributed ledger, would still have the other blocks of data corresponding to the other categories of trigger events stored locally in the distributed ledger. Paragraph [0038] explains that the provisioning/prohibiting of access (i.e., read ability) may be carried out by providing the insurance provider with decryption keys.
vehicle controller (not the fleet manager) sends safety trigger event data itself (not the block corresponding to the safety trigger event) to a set of nodes that includes an insurance entity, and sends non-safety trigger event data (not blocks corresponding to the non-safety trigger event) to a second set of nodes of the blockchain network “without the insurance entity”. This is entirely different than what is described in paragraph [0038], or elsewhere in the disclosure. The Examiner cannot find support for this embodiment. 
One of ordinary skill in the art would not recognize, in light of the above-cited pertinent sections of the disclosure, that the written description of the invention provides support for “a vehicle comprising…a controller, programmed to…send the safety trigger event to a first set of nodes of a blockchain network the first set of nodes including an insurance entity providing insurance coverage to the vehicle…and send the non-safety trigger event to a second set of nodes of the blockchain network, the second set of nodes being without the insurance entity”. The disclosure does not support this particular embodiment, and a skilled artisan would not have understood that Applicant was in possession of the claimed invention as a whole at the time the application was filed. Per the MPEP section 2163 “if a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph.”
Dependent claims 2-4, 6-9, and 11-13 are similarly rejected by virtue of their dependency on claim 1.

	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when 



The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims1-4, 6-9, and 11-13  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 1 recites the phrase "the plurality of predefined non-triggers." There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the plurality of predefined non-triggers” will be interpreted as being “the plurality of predefined non-safety triggers.”
Dependent claims 2-4, 6-9, and 11-13 are similarly rejected by virtue of their dependency on claim 1.

Conclusion

	No claim is allowed

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621